Citation Nr: 1442461	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-25 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for degenerative joint disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to August 1969, from May 1973 to August 1973, from March 1991 to December 1991, from August 1997 to April 1998, from September 2001 to November 2001,from  April 2003 to May 2003, and from July 2006 to July 2007.  

The appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision in which the RO in Cleveland, Ohio, denied service connection for sleep apnea, gout, and degenerative joint disease of the lumbar spine.  In August 2009, the Veteran filed a notice of disagreement (NOD) as to the claim for sleep apnea.  In October 2009, the Veteran filed an NOD as to the claims for gout and degenerative joint disease of the lumbar spine.  A statement of the case (SOC) was issued in July 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.

In August 2012, the Veteran and his wife  testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence in support of his claim, accompanied by a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304 (2013).

The Board's decision denying service connection for gout is set forth below.  For the reasons expressed below, the claims for service connection for sleep apnea and degenerative joint disease of the lumbar spine are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided  has been accomplished.

2.  The Veteran does not currently have, and at no point pertinent to this appeal has had ,a diagnosis of gout or any residuals of gout.	

CONCLUSION OF LAW

The criteria for service connection for gout are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A June 2008 pre-rating letter provided pertinent notice to the Veteran in connection with his claim for service connection for gout.  That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA. The letter also provided general information pertaining to VA's assignment of disability ratings and effective dates (in the event service connection is granted), as well as the type of evidence that affects those determinations.  Hence, the June 2008 letter meets the VCAA's content and timing of notice requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes a March 2009 VA examination report.  Also of record and considered in connection with the appeal are various statements provided by the Veteran.  The Board finds that no additional RO action to further develop the record in connection with the claim for service connection, prior to appellate consideration, is required.

As regards the August 2012 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  

Here, during the August 2012 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding the nature and severity of the claimed gout disorder.  August 2012 Board Hearing Transcript, at 11-12.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  While the undersigned did not explicitly suggest the submission of additional evidence, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked.  The Board thus finds that, that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2) , and that the Board hearing was legally sufficient

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc , 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran filed a claim for service connection for gout in April 2008.  In March 2009, the he was afforded a VA examination in connection with his claim for service connection.  The examiner noted that the Veteran was diagnosed with gout during active duty in 2005 and in 2006.  He was treated and has not had any recurrences of gout since 2006.

During the Veteran's August 2012 Board hearing, the Veteran testified  that he had gout flare-ups in 2004 and 2006.  He confirmed that he had not had a flare-up since 2006.  August 2012 Board Hearing Transcript, at 12.

The Veteran's post-service medical records have been reviewed.  These records do not document any diagnosis of gout or residuals of gout during the appeal period.  

The Board accepts the findings and opinion expressed by the March 2009 VA examiner, in particular, as probative of the current disability question, as they were based on examination of the Veteran and full consideration of his documented history and assertions.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); and Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no other evidence of record indicating that the Veteran has, or has had at any time pertinent to the filing of his  claim, a diagnosis of gout or any residuals of such disorder.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  He has not provided or identified any existing medical opinion or evidence that supports a finding that he has, or at any time pertinent to the appeal has had, gout for which service connection is sought.  Notably, the Veteran has not claimed that he has had a diagnosis of gout during the appeal period.  See August 2012 Board Hearing Transcript, at 12.  

The Board emphasizes to Veteran that it is not enough that he was treated for gout during service. Congress has specifically limited entitlement to service connection for in-service disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent, probative evidence indicates that the Veteran does not have the disability for which service connection is sought, and there is no contrary, competent evidence, there can be no valid claim for service connection-on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Under these circumstances, the Board need not address the remaining criteria for service connection.

For all the foregoing reasons, the Board finds that service connection for gout must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for gout is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran maintains that his currently diagnosed sleep apnea had its onset during a period of active duty in 2003 when he was stationed in Germany.  During his August 2012 Board hearing, the Veteran's wife testified that she visited him while he was stationed in Germany.  She stated that during her visit, the Veteran "was not only snoring but...was struggling to breathe."  She reported that she told the Veteran that he was having periods of apnea.  The Board notes that the Veteran's wife is a registered nurse and is competent to describe periods of apnea.  The Veteran had a sleep study in June 2004 and he was diagnosed with sleep apnea.

The Veteran underwent a general VA examination in March 2009.  The examiner confirmed that the Veteran's medical records reveal a diagnosis of sleep apnea.  However, no medical opinion has been obtained with respect to whether the Veteran's currently diagnosed sleep apnea had its onset in, or is otherwise related to, service.  Given the lay evidence to the effect that the Veteran first manifested symptoms of interrupted nighttime breathing during active service, medical evidence showing a diagnosis of sleep apnea soon after his period of active service, and the absence of any current medical opinion on the question of the nexus, the Board finds that an examination and medical opinion is needed to resolve the claim for service connection for sleep apnea.  See 38 U.S.C.A. § 5103A (d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

As regards  the Veteran's claim for service connection for degenerative joint disease of the lumbar spine, December 2011 private treatment records document that he has been diagnosed with severe degenerative disease and lumbar stenosis.  The Veteran's service treatment records show that in 2001, during active duty, he was treated for back and hip pain.  The Veteran has stated that the pain continued and he was seen again in June 2002 in a clinic in Bahrain.  June 2002 service treatment records show that the Veteran reported that his initial onset of lower back pain was in October 2001.  He was then treated by private physicians on a consistent basis.  The Board also notes that the Veteran indicated on his November 1968 separation examination that he experienced back pain. No medical opinion has been obtained with respect to whether the Veteran's back disorder had its onset in, or is otherwise medically-related to, service.  However, given the symptoms of back pain noted and alleged to have occurred during active service, the medical diagnoses of current disability, and the Veteran's assertions as to a relationship between the two, the Board finds that an examination and medical opinion are  needed to resolve the claim for service connection for a back disorder.  See 38 U.S.C.A. § 5103A (d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon, 20 Vet. App. at 81.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s) for service connection.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examinations, the AOJ  should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating these claims for service connection.  

Accordingly, these matters are hereby REMANDED for the following action:

1. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims for service connection that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA sleep apnea examination, by an appropriate physician, at a VA medical facility.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

With respect to obstructive sleep apnea, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.

In rendering the requested opinion, the physician  must consider and discuss all pertinent lay and medical evidence, to include the Veteran's assertions concerning his and his wife's observations regarding his in-service symptoms, as well as comment upon the significance, if any, of the short period of time between the Veteran's discharge from service, his documented complaints referencing in-service symptoms, and ultimate diagnosis of sleep apnea.

All examination findings, along with complete , clearly-stated rationale for the conclusions reached, must be provided.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA spine examination, by an appropriate physician, at a VA medical facility.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

With respect to the Veteran's degenerative joint disease of the lumbar spine, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.

In rendering the requested opinion, the examiner must consider and discuss all pertinent lay and medical evidence, to include the Veteran assertions that he injured his back during active duty in 2001 and has had back pain since that time, as well as the June 2002 treatment records showing that the Veteran's initial onset of lower back pain was in October 2001.  The examiner should also consider the November 1968 separation examination report indicating that the Veteran had experienced back pain.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed, adjudicate the matters on appeal in light of all pertinent evidence (to include all that was added to the record since the last adjudication) and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


